DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2021
Applicant’s election without traverse of claims  22 - 48 in the reply filed on 05/03/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Allowable Subject Matter
Claims 22 – 48 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 22, the prior art does not teach or suggest the combination of wherein, inter alia, a method comprising: monitoring, by a photovoltaic module, for a control signal; operating, in absence of the control signal, in a default mode of operation; and operating, in response to receiving the control signal, in a normal mode of operation; wherein the default mode of operation comprises outputting substantially no power, and wherein the normal mode of operation comprises drawing input power from a photovoltaic power source and providing output power.
Regarding claims 23 – 31, the claims are dependent upon claim 22 and are therefore allowable.
Regarding claim 32, the prior art does not teach or suggest the combination of wherein, inter alia, a system comprising: a photovoltaic array comprising a plurality of photovoltaic modules, wherein a photovoltaic module of the plurality of modules is configured to: monitor for a control signal; operate, in 
Regarding claims 33 – 48, the claims are dependent upon claim 32 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050077881 A1	Capp, F. William et al.
US 8008804 B2	Capp; F. William et al.
US 9065295 B2	Capp; F. William et al.
US 20150380939 A1	Capp; F. William et al.
US 9847641 B2	Capp; F. William et al.
US 20180069399 A1	Capp; F. William et al.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859